Title: To Benjamin Franklin from Antoine-Félix Wuybert, Joseph Lunt and Edward MacKellar, 2 October 1778
From: Wuybert, Antoine-Félix,Lunt, Joseph,MacKellar, Edward
To: Franklin, Benjamin


Sir,
Forton Prison (Gosport) Octor. 2d. 1778.
Having been Buoyed up with the hopes of an Exchange for Six, or seven Months, we began to surmise the Reason why it was so long delayed was owing to a Nonconformity on the part of the British Ministry. Yet they disclaimd the charge; Alledging that they have complyed with every requisite on their part, and that the Completion of it rests wholly with you; yet as we put no great Confidence in them, we wish to hear the truth from yourself, which will give us infinite Satisfaction. The remembrance of our sufferings last Winter not being yet erased from our Minds, raises great Anxieties in us, as the ensuing Winter Approaches. We wish not to be continued another Winter if Terms for our relief can be accomodated. We the Subscribers are therefore Commissioned by the rest of our Brother Prisoners (Officers and Men) in the name and behalf of the whole to address you on this (to us) very Interesting Subject humbly begging a speedy, and official answer, as also your speedy Interposition, if any thing can be done to relieve us from our most disagreable Situation. In the greatest Confidence of your favour we have the Honour to Subscribe our selves your Most Obedient Humble Servants
Lt Col WuibertJoseph LuntEdward MacKellar
 
Addressed: To The Honble. Benjn. Franklin / Ambassador Plenipotentiary / From the Thirteen United States / of North America, at the / Court of France
Endorsed: Prisoners to be answer’d directly
